DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/644,141, An Energy-Absorbing Structure for a Tether Line, and a Tether Line Incorporating the Same, filed on March 3, 2020.
Drawings
The drawings are objected to because the drawings do not contain Figs. 6(a) and 6(b); and the lead line for reference number "4" in Fig. 5b is not directed to an energy-absorbing structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16, in Fig. 4; 20 in Fig. 5b; 4' in Fig. 8a; 20 in Fig. 9a; and 3c in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification does not contain "Fig. 6" as cited in the drawings on sheet 3; on page 5, line 21 (the counting of the lines are based on the worded lines and not the spaces in the specification) "2" after "cable" should be deleted and then inserted after "first section" in line 20 and "3" after cable in line 21 should be deleted and then inserted after "second section".  Note, applicant should check the entire specification for possible additional informalities.  

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 1, "The" should be changed to --An-- and the subject matter in lines 5-6 of claim 14 is redundant, the limitations are cited in lines 2-3 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 recite the limitation "the first connector" in line 2 of claims 10 and 11 and in line 3 of claims 12-14.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,375,171 to Zimmermann et al., hereinafter, Zimmermann.  Zimmermann discloses an energy-absorbing structure (1) capable of being used with a tether line, comprising: a helical spring (5); a connector (31) for securing a first end of the helical spring to a first fastener (38), the connector having an externally threaded portion (34) for threadedly receiving the first end of the helical spring; and a sleeve (32) provided on the connector and extending over at least part of the first end of the helical spring and the external threaded portion of the connector for retaining the helical spring on the connector; wherein the connector is adapted to be secured to a support cable portion; and further comprising first locking means (36 & 37) configured to prevent relative rotation between the helical spring and the first connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann.  Zimmermann further discloses wherein the connector further comprises a predetermined shape; a helical spring; a connector for securing a first end of the helical spring to a first fastener, the connector having an externally threaded portion for threadedly receiving the first end of the helical spring; and further comprising a sleeve provided on the connector and extending over at least part of the first end of the helical .
Zimmermann discloses the claimed invention except for the limitation of wherein the connector further comprises a tapered portion extending from the inner end of the externally threaded portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the connector in Zimmermann to have included a tapered portion, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Allowable Subject Matter
Claims 6-9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 10,352,387 to Dietzel is directed to a helical spring connection.  U.S. Patent Application Publication No. 20170241500 to Pepka is directed to a tension spring mount.  U.S. Patent No. 7,530,334 to Napolitano is directed .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.